FILED
                    UNITED STATES COURT OF APPEALS                         NOV 30 2009

                                                                      MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




KETHON LAVERON TRIGGS,                          No. 08-15151

             Petitioner - Appellant,            D.C. No. CV-00-04201-CW
                                                Northern District of California,
  v.                                            Oakland

LEE ANN CHRONES, Acting Warden,
                                                ORDER
             Respondent - Appellee,

 and

A. A. LAMARQUE,

             Respondent.



Before: THOMAS and PAEZ, Circuit Judges, and EZRA, * District Judge.

       The memorandum disposition filed on September 15, 2009 is AMENDED as

follows:

       On Page 7, delete the sentence reading: “Because the California Court of

Appeal addressed the merits of this claim, we review under the deferential AEDPA

standard.” Replace the deleted sentence with the following sentence: “In

reviewing these claims, we need not decide whether Triggs properly presented


       *
             The Honorable David Ezra, United States District Court for the
District of Hawaii, sitting by designation.
them to the California Court of Appeal because, whether we apply AEDPA’s

deferential standard of review or review de novo, we reach the same result.”

      With this amendment, Appellant’s Petition for Rehearing is DENIED. No

further petitions shall be entertained.




                                          -2-